Title: From Thomas Jefferson to James Barbour, 26 December 1824
From: Jefferson, Thomas
To: Barbour, James


Dear Sir.
Monto
Dec. 26. 24.
You know the situation of our claim on Congress for the donation of 50.M.D. and I am very anxious to obtain it from them, and not to harrow up again the displeasure of our legislature, by saying any thing to them on the subject. I have therefore recommended to our friends at Richmd to be silent there, in the hope we may get it from Congress. I must pray you therefore to press it vigorously, not suffering it to sleep with Commees or in any other stage, for, if not obtained before our legislature draws to a close we must return upon them to enable us to get it otherwise. but had you not better get your brother to originate it in the H. of R. you know a commee of the Senate  were prepared to report unfavbly. I will say to you  entirely in secret and restricting it to your own breast that  mr Webster on a visits to me appeared to be favble to our claim, and mr Clay not otherwise.Two of our Professors are here, and well approved and I verily hope the whole selection will answer our expectns.  our legislre sensible of the genl disapprobn of their long sessions are proceeding on their business so urgently as to promise a much earlier adjournment than usual, and therefore requiring dispatch in the proposition to Congress. your’s with  entire esteem & respect.Th:J.